Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14 and 14 are objected to because of the following informalities:  claim 1 recites “fault condition” while claim 10 recites “fault conditions” which appears to be a grammatical issue; there are two claim 14s in the claim set of 9/14/2018.  Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon (US 20170160329 A1).
Regarding claim 10, Jeon discloses an ultrasound imaging system, comprising:
a transducer configured to supply ultrasound signals to a subject and to receive ultrasound echo signals from the subject [Ultrasound diagnosis apparatuses transmit ultrasound signals generated by transducers of a probe to an object and receive information about echo signals reflected from the object];
a multiplexer that is configured to selectively connect the transducer to transmit/receive circuitry in the imaging system [fig. 6 shows TX/RX switch; 0149 transmission circuit may further include multiplexers that are respectively coupled to the channels];

a processor [abstract computer conditioned data acquisition] configured to execute instructions to configure the multiplexer to disconnect the transducer from the transmit/receive circuitry [fig. 6 shows TX/RX switch], deliver a test pulse to the transducer and monitor a current drawn from the power supply with the transducer disconnected during the test pulse to detect one or more fault conditions in the transducer or imaging system [fig. 3 shows pulser and pulse generator #2110 and #2130 connected to transducer #2200; fig. 12 shows #3111 pulser and #3121 low noise receiver amplifier which may be disconnected from summer channel by unlabeled switches near #3130; fig. 13 shows #4010 determine whether current flowing into channel is abnormal by using voltage corresponding to current];
wherein the processor is further configured to execute instructions to adjust one or more operating parameters to compensate for an identified fault condition [0012-0014 describe blocking leakage current or blocking output]; and
a display configured to display ultrasound image data obtained with the one or more adjusted parameters [0090 Furthermore, the probe 510 may generate an ultrasound image by using ultrasound data corresponding to echo signals.].
Regarding claim 11, Jeon also discloses the ultrasound imaging system of claim 10, wherein the processor is configured to execute instructions to alert a user to make one or more changes to an operating parameter in response to the detected fault condition [0155 Furthermore, 
Regarding claim 12, Jeon also discloses The ultrasound imaging system of claim 10, wherein the processor is configured to execute instructions to store ultrasound image data along with an indication of a change made to an operating parameter to compensate for a detected fault condition [0155 Furthermore, the electronic circuit transmits information about the channel into which the leakage current has flowed to an external device, thereby allowing the user to easily determine which channel has an abnormal current via a scan command.].
Regarding claim 14, Jeon also discloses the ultrasound imaging system of claim 10, further comprising a database accessible by the processor to store changes to one or more operating parameters associated with identified fault conditions [0153 identifies the first and second channels into which the abnormal current has flowed and transmits information about the first and second channels].
Regarding claim 15, Jeon also discloses the ultrasound imaging system of claim 10, wherein the processor is configured to execute instructions that prompt a user if imaging should continue with the detected fault condition [0075 the input unit 1600 refers to a means via which a user inputs data for controlling the ultrasound imaging apparatus 1002.; 0077 The controller 1700 may control all operations of the ultrasound diagnosis apparatus 1000.].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (1996, SPIE; search report), and further in view of Jeon (US 20170160329 A1).
Regarding claim 1, Lawson teaches an ultrasound imaging system, comprising: a transducer configured to supply ultrasound signals to a subject and to receive ultrasound echo signals from the subject;
a processor [abstract computer conditioned data acquisition] configured to execute instructions to produce ultrasound image data from the received ultrasound echo signals [abstract component echoes] and to supply the ultrasound image data to a neural network that is configured to detect one or more fault condition [in the] imaging system based on the image data provided [title Automatic detection of defects in industrial ultrasound images using a neural network];
wherein the processor is further configured to execute instructions to adjust one or more operating parameters to compensate for a detected fault condition [abstract defects within a scanned weld]; and
a display configured to display ultrasound image data obtained with the one or more adjusted parameters [abstract The labelled image is then further segmented using binary shape analysis to discriminate between component echoes, or defect signals.; pg. 39, para. 1 It is for this reason why TOFD data is usually presented in two dimensional images rather than in individual A-scan format it makes for much easier detection of both the component and defect echoes.].

It would have been obvious to substitute the image processing of Lawson, with the current short/leak detection of Jeon so that faults in the transducer itself may be detected electrically and the fault channels reported.
Regarding claim 2, Lawson also teaches the ultrasound imaging system of claim 1, wherein the processor is configured to execute instructions to supply the ultrasound image data to the neural network during a self-test mode or during an examination [pg. 38, sec. 2 ultrasonic time of flight The typical apparatus for TOFD weld examination is illustrated in Fig. 1. A two probe (one transmitter, one receiver) arrangement is used, with the chosen transmitter producing a relatively wide beam to maximise the extent of the scan.].
Regarding claim 3, Lawson as modified by Jeon teaches the ultrasound imaging system of claim 1, wherein the processor is configured to execute instructions to alert a user to make one or more changes to an operating parameter to compensate for the detected fault condition [0012 The 
Regarding claim 4, Lawson as modified by Jeon teaches the ultrasound imaging system of claim 1, wherein the processor is configured to execute instructions to store ultrasound image data along with an indication of a change made to an operating parameter to compensate for the detected fault condition [0153 transmits information about the first and second channels into which the abnormal current has flowed to an external device].
Regarding claim 6, Lawson as modified by Jeon teaches the ultrasound imaging system of claim 1, further comprising a database accessible by the processor to store changes to one or more operating parameters associated with detected fault conditions [0144 In detail, the electronic circuit outputs to an external device the information about a channel into which an abnormal current has flowed from among a plurality of channels in a probe.].
Regarding claim 7, Lawson as modified by Jeon teaches the ultrasound imaging system of claim 6, wherein the database stores a record of a system status detected after a change is made to one or more operating parameters after a detected fault condition [0153 identifies the first and second channels into which the abnormal current has flowed and transmits information about the first and second channels].
Regarding claim 8, Lawson as modified by Jeon teaches the ultrasound imaging system of claim 6, wherein the database stores a record of a change made by a user to an operating parameter to compensate for the detected fault condition [0155 Furthermore, the electronic circuit transmits information about the channel into which the leakage current has flowed to an external device, thereby allowing the user to easily determine which channel has an abnormal current via a scan command.].
Regarding claim 9, Lawson as modified by Jeon teaches the ultrasound imaging system of claim 1, wherein the processor is configured to execute instructions that provide a list of one or more actions to be taken in response to the detected fault condition or a prompt for an indication if imaging should continue with the detected fault condition [0155 allows user to determine abnormal current via scan command; 0012-0014 discusses three options for blocking flow of current into a channel or an element, or blocking output].

Claims 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 20170160329 A1), and further in view of Gershberg (US 3801978 A).
Regarding claim 16, Jeon teaches an ultrasound imaging system, comprising:
a transducer having a number of transducer elements configured to supply ultrasound to a subject and to receive ultrasound echo signals from the subject [Ultrasound diagnosis apparatuses transmit ultrasound signals generated by transducers of a probe to an object and receive information about echo signals reflected from the object];
a multiplexer with switches that are configured to selectively connect the transducer to transmit/receive circuitry in the imaging system fig. 6 shows TX/RX switch; 0149 transmission circuit may further include multiplexers that are respectively coupled to the channels;
a power supply that supplies power to the transmit/receive circuitry to deliver ultrasound to a subject from the transducer [0100];
a processor [abstract computer conditioned data acquisition] configured to execute instructions to configure the multiplexer to disconnect the transducer from the transmit/receive circuitry in the imaging system [sure transducer element is not meant here, seems disconnecting whole transducer is undesirable?], monitor a current drawn from the power supply when the power 
wherein the processor is further configured to execute instructions to adjust one or more operating parameters to compensate for an identified fault condition [0012-0014 discusses blocking current in various ways in response to leakage current detection]; and
a display configured to display ultrasound image data obtained with the one or more adjusted parameters [0090 Furthermore, the probe 510 may generate an ultrasound image by using ultrasound data corresponding to echo signals.].
Jeon does not explicitly teach … and yet Gershberg teaches a number of ground clamps that ground a transducer element when a switch to the transducer element is open [fig. 9 shows switch #502 is open, with diode #168 clamped to ground].
It would have been obvious to combine the fault detection of Jeon, with the clamping to ground as taught by Gershberg so that the capacitive transducer may be discharged prior to operation/testing.

    PNG
    media_image1.png
    305
    299
    media_image1.png
    Greyscale

Regarding claim 17, Jeon also teaches the ultrasound imaging system of claim 16, wherein the processor is configured to execute instructions to alert a user to make one or more changes to an operating parameter to compensate for the detected fault condition [0155 Furthermore, the electronic circuit transmits information about the channel into which the leakage current has flowed to an external device, thereby allowing the user to easily determine which channel has an abnormal current via a scan command.].
Regarding claim 18, Jeon also teaches the ultrasound imaging system of claim 16, wherein the processor is configured to execute instructions to store ultrasound image data along with an indication of a change made to an operating parameter to compensate for a detected fault condition [0155].
Regarding claim 19, Jeon also teaches the ultrasound imaging system of claim 16, further comprising a database accessible by the processor to store changes to one or more operating parameters associated with identified fault conditions [0153].
Regarding claim 21, Jeon also teaches the ultrasound imaging system of claim 16, wherein the processor is configured to execute instructions that prompt a user if imaging should continue .

Claims 5, 14b, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (1996, SPIE; search report) and Jeon (US 20170160329 A1) (alternatively Jeon alone; alternatively Jeon (US 20170160329 A1) and Gershberg (US 3801978 A)) as applied to claims 4, 10, and 16 above, and further in view of Wodnicki (US 2014/0184383 A1).
Regarding claims 5, 14, and 20, Lawson does not explicitly teach … and yet Wodnicki teaches the ultrasound imaging system of claim 4, wherein the processor is configured to execute instructions to display an image with and without the changes made to compensate for the detected fault condition [0075 Image data acquired from the fault tolerant detector assembly may be used to reconstruct images of an object of interest such as anatomical region of interest in the patient 101 or a package, baggage, and the like. Once reconstructed, the image produced by the system 100 of FIG. 1 that employs the exemplary fault tolerant detector assembly reveals internal features of the patient 101, for example.; 0078 Additionally, use of the fault tolerant detector assembly enhances the performance of the imaging system that employs the detector assembly.].
It would have been obvious to combine the defect detection of Lawson or alternatively the current short detection and leakage blocking as taught by Jeon, with the image production and image reconstruction/enhancement as taught by Wodnicki so that the influence of fault detection may be observed (Wodnicki) [0075 and 0078].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645